ARMSTRONG, J.
Defendant appeals a judgment of conviction, following a trial on stipulated facts, for one count of possession of a controlled substance. Former ORS 475.992 (2003), renumbered as ORS 475.840 (2005). Defendant assigns error to the trial court’s denial of her motion to suppress evidence obtained during a traffic stop. We conclude that, although defendant’s claim of error is unpreserved, the error is apparent on the face of the record under State v. Hall, 339 Or 7,115 P3d 908 (2005). We exercise our discretion to correct the error and reverse and remand.
We review the denial of a motion to suppress evidence for legal error, deferring to the trial court’s findings of historical fact “if there is constitutionally sufficient evidence in the record to support those findings.” State v. Ehly, 317 Or 66, 75, 854 P2d 421 (1993). In this case, our recitation of the facts is based on the trial court’s written findings.
Defendant was driving on 1-84 when she was pulled over by an Oregon State Police trooper. The trooper explained to defendant that she was stopped for driving too fast and asked defendant for her driver’s license. Defendant could not locate her license, but gave the trooper her military identification and proof of vehicle registration. The trooper went back to her patrol car and, after running a records and warrant check, wrote defendant citations for exceeding the rural interstate speed limit and driving uninsured. The trooper then walked back to defendant’s vehicle, gave her the citations, and briefly explained the information included on the back of the citations.
At that point, the trooper asked defendant if she had any weapons or open containers; defendant responded “no” in both instances. The trooper then requested and obtained defendant’s consent to search the vehicle. That entire verbal exchange took approximately 30 seconds. The trooper searched the vehicle and found a duffle bag behind the seat. She asked defendant for consent to search it. Defendant consented, but not before first removing an eyeglass case. After searching the bag, the trooper asked defendant if she could look inside the eyeglass case. Defendant opened the case, and *230the trooper observed a pipe with what appeared to be methamphetamine residue in it. The trooper tested the residue and determined that it was methamphetamine.
Before trial, defendant moved to suppress the evidence obtained as a result of the traffic stop, contending that, at the time that the trooper asked for permission to search the vehicle, defendant was unlawfully seized and the evidence should be suppressed because her consent to the search was not voluntary. In a written opinion after an evidentiary hearing on the motion, the trial court agreed that defendant was unlawfully detained when the trooper asked for consent to search the vehicle, but, citing State v. Rodriguez, 317 Or 27, 38-40, 854 P2d 399 (1993), explained that the evidence “need not be suppressed unless the consent was involuntary or it resulted from police exploitation of the unlawful detention.” Because, as the court noted, “[defendant raised the issue of voluntariness, not exploitation,” the court limited its consideration to that issue. The court then concluded that the state had adequately proved the voluntariness of defendant’s consent and denied defendant’s motion to suppress the evidence. Defendant filed a motion to reconsider, again arguing that her consent was not voluntary. The court denied that motion as well.
On appeal, defendant takes a different tack.1 Defendant now argues that the trial court should have suppressed the evidence on the ground that her consent to search was obtained through police exploitation of her unlawful detention, thereby violating her rights under Article I, section 9, of the Oregon Constitution.2 Defendant contends that she raised that issue in the trial court, but that, even if we determine that the issue was not adequately preserved, we should nevertheless review it as error apparent on the face of the record in light of the Supreme Court’s decision in Hall.
*231In Hall, which was decided after the trial of this case, the Supreme Court clarified that “evidence obtained from a search following an otherwise valid consent is subject to suppression under the Oregon exclusionary rule if [the] defendant’s consent is the product of the preceding unlawful police conduct” (what defendant refers to here as “exploitation” of the unlawful conduct). 339 Or at 36. The Supreme Court explained:
“After a defendant shows a minimal factual nexus between unlawful police conduct and the defendant’s consent, then the state has the burden to prove that the defendant’s consent was independent of, or only tenuously related to, the unlawful police conduct.”
Id. at 34-35. The court then held that the state had not met its burden of proving that the defendant’s decision to consent to the search was independent of, or only tenuously related to, the preceding unlawful stop, “[g]iven the close temporal proximity between the illegal detention and [the] defendant’s consent [to search], and the absence of any intervening circumstances or other circumstances mitigating the effect of that unlawful police conduct.” Id. at 36. Thus, evidence from the search was subject to suppression.
The state first disagrees that defendant preserved her “exploitation” claim. Next, although the state concedes that it was plain error under Hall for the trial court to deny defendant’s suppression motion on the evidentiary record in this case, it argues that we should refrain from exercising our discretion to correct the error, because doing so would undermine preservation principles. According to the state, had defendant properly raised the question of exploitation before the trial court, the “trial court could have considered and, if necessary, correct [ed] any error, and the state would have been afforded an opportunity to respond.”
 Generally, an issue not preserved in the trial court will not be considered on appeal, unless it is an “error of law apparent on the face of the record.” ORAP 5.45(1). Ailes v. Portland Meadows, Inc., 312 Or 376, 381, 823 P2d 956 (1991). To preserve a claim of error, “a party must provide the trial court with an explanation of his or her objection that is specific enough to ensure that the court can identify its alleged *232error with enough clarity to permit it to consider and correct the error immediately, if correction is warranted.” State v. Wyatt, 331 Or 335, 343, 15 P3d 22 (2000).
In this case, we readily conclude that defendant failed to preserve her claim of error regarding exploitation. As we understand it, defendant’s argument is that, although “voluntariness was the primary focus” of her motion, both she and the state “broach [ed] the issue” of exploitation during the hearing on the motion, and the trial court mentioned it in its ruling. Consequently, in defendant’s view, the court had an opportunity to consider the issue and, thus, the error is adequately preserved.
We disagree. In defendant’s written motion, her oral argument before the court at the hearing on the motion, and her motion for reconsideration, defendant contended only that the evidence obtained during the search should be suppressed because her consent was not voluntary. She never argued that suppression was required because the evidence was the product of police exploitation of the unlawful stop. Indeed, during the hearing on her motion, defendant explicitly stated that her argument was so limited:
“The real issue here — the—really the only issue is whether her consent was voluntary or not, and that’s a two-part test as it’s been laid out. And she testified that she didn’t feel like she had any choice; there’s no reason to disbelieve that.
“So that the first part is whether — what her state of mind is. * * * If you look at the language [from State v. Arabzadeh, 162 Or App 423, 986 P2d 736 (1999)] that the prosecutor was just talking about, they start of [¶] by saying, ‘In State v. Rodriguez, subsequent consent to search is invalid under the Oregon Constitution in two separate ways.’ And I think it’s important that you keep those separate. One is whether the illegality had an effect on the listener’s mind, which she testified it did. And then the other is the — when you get into the exploitation, and that’s not really the main argument we’re making. It’s simply her state of mind.”
(Emphasis added.) The court noted that and, accordingly, limited its analysis to the question of whether defendant’s *233consent was voluntary. Defendant’s mere mention of the exploitation issue, in the context of rejecting it as a possible argument, did not provide the trial court with a specific enough explanation of the issue so as to permit the court to address and rule on it.
We proceed to the question whether the unpreserved error is “apparent on the face of the record.” ORAP 5.45(1). An error is apparent on the face of the record, or is “plain error,” when it is a legal error, the legal point is obvious or not reasonably in dispute, and the court is not required to go outside the record or select among competing inferences to decide it. State v. Brown, 310 Or 347, 355, 800 P2d 259 (1990). Whether an error is plain is determined with reference to the law existing at the time of the appellate decision. State v. Jury, 185 Or App 132, 136, 57 P3d 970 (2002), rev den, 335 Or 504 (2003). If we determine that an unpreserved error is plain, we must then decide whether it is appropriate for us to exercise our discretion to address the error, considering such factors as “the competing interests of the parties; the nature of the case; the gravity of the error; the ends of justice in the particular case; how the error came to the court’s attention; and whether the policies behind the general rule requiring preservation of error have been served in the case in another way[.]” Ailes, 312 Or at 382 n 6.
Here, the state does not dispute that the prerequisites for plain error have been met. Indeed, the state concedes — and we agree — that it is not reasonably in dispute after Hall that defendant’s consent to the search was obtained through exploitation of an unlawful stop and, therefore, that it was plain error for the court to deny defendant’s motion to suppress.
The question remains, however, whether it is appropriate for us to exercise our discretion to correct the error. We conclude that it is. First, the error is of sufficient gravity to warrant correction because defendant’s conviction depended on the admission of the drug evidence that she sought to suppress.
Second, preservation principles will not be violated by our correction of the error. On the facts of this case, defendant did not appear to have a viable exploitation argument to *234make under Rodriguez. Under Rodriguez, evidence obtained from a consent search was subject to suppression if the police obtained the consent through the use of information that they had obtained from an unlawful search or seizure. 317 Or at 38-42. Here, the unlawful stop produced no information that led the officer to ask defendant for consent to search her car and its contents. That presumably explains why defendant’s trial counsel challenged only the voluntariness of defendant’s consent, which is the other ground that was available to defendant under Rodriguez to challenge the consent search in this case. Id.
Counsel could have raised the exploitation issue to preserve an argument for a different understanding of exploitation under Article I, section 9, that is, for the understanding that the Supreme Court subsequently established in Hall. However, there is no reason for counsel to have anticipated Hall, and counsel cannot be faulted for not developing on his own the analysis that the court adopted in Hall, an analysis that few people envisioned. Consequently, had counsel made an exploitation argument in this case, the trial court presumably would have rejected it, and, but for Hall, we presumably would have affirmed that decision on appeal if the issue had been preserved.
Hall, which came after the suppression ruling in this case, changed everything. As the state now concedes, Hall establishes that the police violated Article I, section 9, in obtaining the evidence that defendant sought to suppress in this case, notwithstanding that defendant consented to the search that produced the evidence. The state also does not argue that the record might have been different if defendant had made an exploitation argument in support of her suppression motion. In other words, raising and preserving the exploitation argument would have made no difference at the trial level, and there is no dispute that, under Hall, the denial of defendant’s motion to suppress now constitutes plain error. Hence, our decision to exercise our discretion in this case is consistent with preservation principles, because raising the exploitation argument below would have made no difference to the trial court’s ruling.
*235Finally, the error is not one that can be corrected through post-conviction relief. Before Hall, reasonable counsel could believe that there was no basis on which to seek suppression of the drug evidence in this case on exploitation grounds. Consequently, counsel’s failure to seek suppression on that basis would not constitute constitutionally deficient representation that would entitle defendant to obtain post-conviction relief from her conviction. Hence, were we not to exercise our discretion to correct the error in this case, defendant would be left with a conviction that is based on evidence that the state obtained in violation of defendant’s rights under Article I, section 9, and that defendant sought to suppress at trial under that provision. We are satisfied that it would be a mistake for us to affirm defendant’s conviction under the circumstances of this case.
The dissent disagrees with our decision to exercise our discretion to correct the plain error in this case. In its view, our exercise of discretion is inconsistent with our decisions in State v. Gaynor, 130 Or App 99, 880 P2d 947 (1994), and State v. McEahern, 126 Or App 201, 867 P2d 568 (1994). The dissent is wrong.
In both Gaynor and McEahern, we declined to exercise our discretion to correct plain errors that the parties seeking the corrections on appeal had invited the trial courts to make. In both cases, the parties had affirmatively misstated the law, and the trial courts had relied on those misstatements to take the actions that they did. Critically, the law at issue in both cases did not change between the time that the trial courts acted and the time that we decided the appeals. In other words, the errors were equally plain at trial and on appeal. Consequently, but for the parties’ misstatements, the courts presumably would not have committed the errors that they did. Under those circumstances, preservation principles properly applied, because the trial courts could have avoided the errors if the parties had correctly stated the law to them. Hence, it was appropriate for us to decline to exercise our discretion in those cases to correct the errors.
Here, in distinct contrast, the law changed between the time that the trial court denied defendant’s motion to *236suppress and the time that we are deciding the appeal of that denial. Before Hall, the trial court arguably would not have erred by rejecting an exploitation-based argument against the consent search in this case. After Hall, the rejection of that argument is plain error, as the state concedes. Hence, in contrast with Gaynor and McEahern, defendant’s failure to raise and preserve an exploitation argument did not affect the trial court’s decision to deny defendant’s suppression motion. Our decision to correct the plain error in this case does not undermine preservation principles and does not conflict with Gaynor and McEahern.3
Reversed and remanded.

 Defendant does not renew on appeal her argument that the evidence should have been suppressed because her consent was not voluntary.


 Article I, section 9, of the Oregon Constitution provides:
“No law shall violate the right of the people to be secure in their persons, houses, papers, and effects, against unreasonable search, or seizure; and no warrant shall issue but upon probable cause, supported by oath, or affirmation, and particularly describing the place to be searched, and the person or thing to be seized.”


 It perhaps bears emphasis that the parties in Gaynor and McEahern affirmatively misstated the law and thereby led the trial courts to commit the errors that they did. Here, trial counsel did not misstate any law. This case would be comparable to Gaynor and McEahern if Hall had been decided before the trial court had ruled on defendant’s suppression motion and if counsel had told the court that the police conduct in this case did not constitute exploitation under Oregon law. Neither of those conditions is met here.